                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:19-CR-00225 JAM

EVAN PALMER

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Evan Blake Palmer
 Detained at           California Correctional Center – Susanville, CA
 Detainee is:          a.)     ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 18 U.S.C. § 1040(a)(2)
                  or   b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                       Appearance is necessary FORTHWITH in the Eastern District of California.

                       Signature:                                /s/ Shelley Weger
                       Printed Name & Phone No:                  Shelley Weger 916-554-2700
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal’s Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated: January 29, 2020                                     /s/ Kendall J. Newman
                                                             Honorable Kendall J. Newman
                                                             U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male      ☐Female
 Booking or CDC #:      BJ7474                                                            DOB:       4/12/1989
 Facility Address:      711-045 Center Road, Susanville, CA                               Race:
 Facility Phone:        530-257-2181                                                      FBI#:      906312RC2
 Currently              California Correctional Center, Susanville

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
